                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

    KELLI DENISE GOODE, Individually,
    and also as the Personal Representative
    of Troy Charlton Goode, Deceased, and                                                   PLAINTIFF
    as Mother, Natural Guardian, and Next
    Friend of R.G., a Minor, and also on
    behalf of all similarly situated persons

    V.                                                                      NO. 3:17-CV-60-MPM-RP

    THE CITY OF SOUTHAVEN, et al.                                                       DEFENDANTS


                                                 ORDER

            This cause comes before the Court on Plaintiff’s motions in limine [507] [509] [511] [513].

                                       Motion in Limine Standard

            “The purpose of a motion in limine is to allow the trial court to rule in advance of trial on

the admissibility and relevance of certain forecasted evidence.” Harkness v. Bauhaus U.S.A., Inc.,

2015 WL 631512, at *1 (N.D. Miss. Feb. 13, 2015) (internal citations omitted). When ruling upon

motions in limine, the Court notes that “[e]vidence should not be excluded in limine unless it is

clearly inadmissible on all potential grounds.” Id. Rulings on a motion in limine “are not binding

on the trial judge, and the judge may always change his mind during the course of a trial.” Ohler

v. United States, 529 U.S. 753, 758 n.3 (2000).

         A. Plaintiff’s motion in limine [507] to preclude Defendants from offering or introducing
            collateral source evidence

            This motion, filed on June 6, 2018 by Kelli requests:

                 that counsel for Defendants, and through such counsel any and all
                 Defendants’ witnesses, be instructed by an Order of this Court to refrain from
                 making any comments or suggestions to jurors in voire dire examination,
                 opening statements or closing arguments, or by interrogation of Defendants’



                                                      1
 
             witnesses and statements of Defendants’ witnesses, or cross-examination of
             Plaintiff and Plaintiff’s witnesses, regarding collateral source evidence.

On June 14, 2018, Defendant Oliver, filed a response in opposition. The Court finds that there

appears to be a potential conflict of law regarding the collateral source rule that bears upon the

determination of this motion. Thus, the parties must confer with one another regarding whether the

Mississippi or Tennessee collateral source rule applies to this case. To the extent the parties can

agree on which law controls, they should represent to the Court what that law is; to the extent the

parties disagree on which law controls, they must brief the issue for the Court’s determination.

       This motion [507] is DENIED without prejudice.

    B. Plaintiff’s motion in limine [509] to preclude Defendants from offering or introducing
       evidence of prior drug use by friends of Troy Goode and that Troy Goode
       manufactured drugs

       In the instant motion, filed June 6, 2018, Kelli requests

           that counsel for Defendants, and through such counsel any and all Defendants’
           witnesses, be instructed by an Order of this Court to refrain from making any
           comments or suggestions to jurors in voire dire examination, opening
           statements or closing arguments, or by interrogation of Defendants’ witnesses
           and statements of Defendants’ witnesses, or cross-examination of Plaintiff and
           Plaintiff’s witnesses, regarding prior drug use by any friends of Troy Goode
           who have been deposed in this cause. This motion also seeks to exclude any
           questions or arguments of defense counsel intimating that Troy Goode was a
           drug manufacturer.

On June 14, 2018, Defendant Oliver filed a response in opposition.

       Several of Troy’s friends were deposed about their drug use. Doc. #510 at 2. Kelli argues

that such evidence must be excluded under Federal Rules of Evidence 401 and 402 or,

alternatively, under Federal Rules of Evidence 403 or 404(a). Id. Regarding Rules 401 and 402,

Kelli argues that “[a]bsent proof that there is a connection between Troy’s death as a result of

being hog-tied and the drug use of his friends (which there is none), the use of drugs by Troy’s

friends on occasions prior to the date of the incident is simply irrelevant to any issue in this


                                                 2
 
proceeding ….” Id. Kelli argues “[i]n the alternative [that] questions regarding the prior drug use

of those witnesses should be excluded as being confusing, misleading, and unfairly prejudicial”

under Rule 403. Id. Lastly, Kelli contends that any such testimony “is inadmissible character

evidence” under Rule 404(a). Id.

       While Oliver “does not intend to offer” evidence that Troy manufactured drugs, id. at 3, he

argues that the motion should be denied in all other respects, id. at 1. Accordingly, the Court is

left to assess whether this motion should be granted as to evidence of Troy’s friends’ drug use.

       Oliver offers three reasons why the motion should be denied: (1) drug use “in the presence

or company of Mr. Goode is relevant and admissible to demonstrate the extent of Mr. Goode’s

drug usage and the careless actions of him as well as those around him in engaging in risky and

illegal behavior”; (2) because Oliver’s answer to the amended complaint raises a defense that

Troy’s friend Mike Friedman, or whoever provided LSD to Troy on July 18, 2015, “is the sole

and/or contributing cause” of Troy’s injury, “Oliver has the right to put forth the proof necessary

to assert this defense which includes proof of Mr. Friedman and others supplying LSD to Troy

Goode on July 18, 2015”; and (3) if Troy’s “friends were under the influence of drugs on the night

in issue … then that drug use is relevant to establish their credibility and their testimony of what

they observed.” Doc. #558 at 2.

       Federal Rule of Evidence 401 provides that evidence is relevant if it has any tendency to

make a fact of consequence in determining the action more or less probable than it would be

without the evidence. “Irrelevant evidence is not admissible.” Fed. R. Evid. 402. Troy’s

carelessness and drug use are relevant to the proceedings, as are Troy’s friends’ credibility and the

defense that some friend of Troy is the proximate cause of his injuries. Accordingly, evidence of

Troy’s friends’ drug use is admissible under Rules 401 and 402.



                                                 3
 
       Federal Rule of Evidence 403 provides that “[t]he court may exclude relevant evidence if

its probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” The rule that a “district court is accorded a wide discretion in

determining the admissibility of evidence … is particularly true with respect to Rule 403 since it

requires …balancing of probative value and prejudice, potentially to exclude as unduly prejudicial

some evidence that already has been found to be factually relevant.” Sprint/United Mgmt. Co. v.

Mendelsohn, 552 U.S. 379, 384 (2008).

       Federal Rule of Evidence 404(a)(1) provides, “[e]vidence of a person’s character or

character trait is not admissible to prove that on a particular occasion the person acted in

accordance with the character or trait.” However, Federal Rule of Evidence 404(a)(3) provides

that “[e]vidence of a witness’s character may be admitted under Rules 607, 608, and 609.”

Pertinent here are Federal Rules of Evidence 607 and 608. Rule 607 allows any party to “attack a

witness’s credibility” through impeachment, while Rule 608(b) provides that

       Except for a criminal conviction under Rule 609, extrinsic evidence is not
       admissible to prove specific instances of a witness’s conduct in order to attack or
       support the witness’s character for truthfulness. But the court may, on cross-
       examination, allow them to be inquired into if they are probative of the character
       for truthfulness or untruthfulness of the witness or another witness whose character
       the witness being cross-examined has testified about. By testifying on another
       matter, a witness does not waive any privilege against self-incrimination for
       testimony that relates only to the witness's character for truthfulness.

“The inquiry [into the character for truthfulness or untruthfulness] is strictly limited to character

for veracity, rather than allowing evidence as to character generally.” United States v. Greer, 643

F.2d 280, 283 (5th Cir. 1981) (alterations omitted) (quoting Fed. R. Evid. 608(b) advisory

committee’s note to 1972 proposed rules). Furthermore, “no tenable contention can be made that

merely by testifying [a witness] waives his right to foreclose inquiry on cross-examination into


                                                 4
 
criminal activities for the purpose of attacking his credibility. So to hold would reduce the privilege

to a nullity.” United States v. McClurge, 311 F.3d 866, 874 (7th Cir. 2002) (quoting Fed. R. Evid.

608(b) advisory committee’s note to 1972 proposed rules).

       i.      First Ground: Extent of Drug Use and Carelessness

       Evidence of Troy’s friends’ drug use is not admissible to demonstrate the extent of Troy’s

drug use and the carelessness of him and his friends. First, offering such evidence for this purpose

constitutes impermissible character evidence under Rule 404(a) as it is offered to prove that on a

particular occasion Troy or one of his friends acted in accordance with the character or trait of

engaging in risky or illegal behavior. Further, such evidence does not constitute an inquiry into a

witness’ character for truthfulness or untruthfulness—that is to say, for veracity. Moreover, the

Court finds that this evidence is not admissible on this ground under Rule 403. First, evidence of

drug use is highly prejudicial. See, e.g., United States v. Vizcarra-Martinez, 66 F.3d 1006, 1017

(9th Cir. 1995) (“Evidence that a defendant uses drugs is highly prejudicial.”). Second, admitting

such evidence for this purpose would be cumulative, or repetitive, to the extent that Troy’s drug

use is not in dispute and will be introduced as part of the plaintiff’s case in chief. See, e.g., Elwood

v. Pina, 815 F.2d 173, 178 (1st Cir. 1987) (“Evidence is cumulative if repetitive, and if the small

increment of probability it adds may not warrant the time spent in introducing it.”).

       ii.     Second Ground: As a Defense

       Offering evidence of Troy’s friends’ drug use for the purpose of asserting the defense that

those who supplied LSD to Troy were the sole and/or contributing cause of Troy’s injury does not

constitute impermissible character evidence under Rule 404. However, questioning Friedman, or

some other witness, about his history of drug use to claim that he caused Troy’s death has scant

probative value—as introducing such evidence is not necessary to mount such a defense—but



                                                   5
 
would inject a substantial amount of prejudice into the proceedings. Accordingly, evidence of

Troy’s friends’ drug use is not admissible for this purpose.

       iii.      Third Ground: To Establish Credibility and Perception

       Offering evidence of Troy’s friends’ drug use to establish a witness’ credibility and the

ability to perceive the events underlying his or her testimony does not constitute impermissible

character evidence under Rule 404. Indeed, such evidence is admissible over Rule 403 objections

to the extent it addresses a witness’ ability “to perceive the underlying events and testify lucidly at

trial.” United States v. Womack, 496 F.3d 791, 797 (7th Cir. 2007), as amended on denial of reh’g

and reh’g en banc (Oct. 5, 2007); United States v. Hickey, 596 F.2d 1082, 1090 (1st Cir. 1979)

(witness can be asked about drug use that may have affected his or her perception of events as long

as the drug use occurred within a reasonable time of the events surrounding the trial). However,

the Court will not allow proceedings to devolve into mini-trials inquiring on a peripherally

related—and prejudicial—matter such as a witness’ history of drug use. Accordingly, evidence of

a witness’ drug use will only be admitted to the extent that it implicates a witness’ ability to

perceive the events underlying his or her testimony.

       For the reasons provided, this motion [509] is GRANTED IN PART and DENIED IN

PART. It is denied to the extent that evidence of a witness’ drug use may be admitted to the extent

that it implicates a witness’ ability to perceive the events underlying his or her testimony. It is

granted in all other respects.

    C. Plaintiff’s motion in limine [511] to preclude Defendants from offering or introducing
       evidence of any investigation by the Federal Bureau of Investigation (FBI),
       Mississippi Bureau of Investigation (MBI), The Department of Justice (DOJ) and/or
       the Office of the Attorney General

       In this motion, Kelli requests

              that counsel for Defendants, and through such counsel any and all Defendants’
              witnesses, be instructed by an Order of this Court to refrain from making any
                                                  6
 
           comments or suggestions to jurors in voire dire examination, opening
           statements or closing arguments, or by interrogation of Defendants’ witnesses
           and statements of Defendants’ witnesses, or cross-examination of Plaintiff and
           Plaintiff’s witnesses, regarding evidence of any investigation of the Federal
           Bureau of Investigation (FBI), Mississippi Bureau of Investigation (MBI), the
           Department of Justice (DOJ) and/or Office of the Attorney General that was
           conducted in response to Plaintiff’s death.

Kelli represents that numerous government agencies investigated the Southaven police

department’s conduct as it relates to Troy’s death. Doc. #512 at 2. Kelli avers that “no criminal

charges were brought against the officers involved in Troy’s arrest and hog-tying, apparently

because Troy’s death occurred while he was under medical supervision.” Id. She thus seeks to

exclude any reference to these investigations and their outcomes under Federal Rules of Evidence

401, 402, and 403. Id.

       Kelli argues that any reference at trial to such investigations and their outcomes “threatens

to create a trial within a trial concerning the findings of the specific agency and why there was no

finding of criminal conduct.” Id. at 3. Furthermore, Kelli submits that inquiring about such

investigations and their outcomes has scant probative value—given the investigations involve the

“exercise of prosecutorial discretion by the various agencies” and “address the question of whether

to bring criminal charges against law enforcement officers[,] not the resolution of any civil

liability”—but threatens to inject prejudice into the proceedings, confuse the jury, and waste time.

Id.

       In response, the City of Southaven, Todd Baggett, Jeremy Bond, Tyler Price, Joel Rich,

Jason Scallorn, Stacie J. Graham, Mike Mueller, William Painter, Jr., Bruce K. Sebring, Joseph

Spence, and Richard A. Weatherford (collectively, the “Southaven Defendants”) contend that “the

only reason that the evidence of these investigations … have been part of this litigation is because

Goode’s counsel asked questions of Southaven witnesses on the matter.” Doc. #548 at 2. “The

fact that Goode’s counsel initiated testimony about outside agency investigations establishes that
                                                 7
 
counsel believed the issue was important until he learned those agencies did not investigate ….”

Id. at 4. Thus, the Southaven defendants argue “that outside agencies did not conduct an

investigation and the reasons that they did not are certainly relevant to issues relating to the

reasonable efforts used by officers in this case to restrain Troy … and get him medical attention

as soon as possible.” Id.

        To the extent that evidence of investigations and their outcomes carries any probative

value, such value is substantially outweighed by the danger of unfair prejudice, confusing the

issues, misleading the jury, and wasting time given the different standards between such

investigations and a civil jury trial. See, e.g., Stump v. Gates, 211 F.3d 527, 536–37 (10th Cir.

2000) (evidence of state grand jury’s investigative report into decedent’s death was substantially

outweighed by the danger of undue prejudice and confusing or misleading the jury in § 1983 action

against city and police chief by decedent’s survivors). Thus, Kelli’s motion [511] is GRANTED.

    D. Plaintiff’s motion in limine for spoliation sanctions [513]

       In the present motion, Kelli “seeks sanctions against the City of Southaven for failing to

preserve the shirt that Troy was wearing at the time of the incident [and] also . . . for failing to

preserve the Pulse Oximetry . . . reading taken by the ambulance technician while Troy was

transported to the hospital.” Doc. #514 at 2. The Southaven defendants filed a response in

opposition.

       “An adverse inference based on the destruction of potential evidence is predicated on the

bad conduct of the defendant.” Bryant v. Wal-Mart Louisiana, L.L.C., 729 F. App’x 369, 370 (5th

Cir. 2018) (internal quotation marks omitted). “A plaintiff must show that a defendant acted in

bad faith to establish that it is entitled to such an inference.” Ford v. Potter, 354 F. App’x 28, 33

(5th Cir. 2009) (internal quotation marks omitted). “Mere negligence is not enough to warrant an



                                                 8
 
instruction on spoliation.” Russell v. Univ. of Tex. of Permian Basin, 234 F. App’x 195, 208 (5th

Cir. 2007) (alterations and internal quotation marks omitted).

              Kelli asserts that under Mississippi law “the negative inference for spoliation of evidence

is available even where the spoliation was negligent.” Doc. #514 at 6 (citing Thomas v. Isle of

Capri Casino, 781 So.2d 133–134 (Miss. 2001)). However, federal—not Mississippi—law

controls the imposition of negative inference spoliation instruction. King v. Illinois Cent. R.R.,

337 F.3d 550, 555–56 (5th Cir. 2003) (applying federal, not Mississippi, law to issue of negative

inference spoliation instruction in a diversity case). Kelli’s reliance on Mississippi authority,

coupled with her argument sounding only in negligence, fails to carry her burden that the

Southaven defendants exhibited bad faith.1                     See Doc. #514 at 8 (averring that Southaven

defendants breached a duty to preserve evidence under their control but not pointing to bad faith

conduct on their part).

              For these reasons, Kelli’s motion [513] is DENIED.




                                                            
1
 The Southaven defendants argue persuasively that “there is simply no proof that the Southaven defendants had a
duty to preserve Troy’s clothing, that the Southaven defendants disposed of the clothing, or that the Southaven
defendants had any reason to suspect the clothing would be claimed to be potential evidence in a subsequent lawsuit.”
Doc. #550 at 4. Moreover, the Southaven defendants submit that paramedics were “not sure if Goode pulled the pulse
oximetry clip off his finger, or if any reading was ever obtained” and that any suggestion of bad faith conduct is belied
by the fact that “a pulse oximetry reading was taken as soon as Goode was assessed at [the hospital], showing nothing
out of the norm for a patient fighting against restraints as Goode was.” Id. at 7.

                                                               9
 
                                           Conclusion

       IT IS THEREFORE ORDERED AND ADJUDGED that

    1. Plaintiff’s Motion in Limine [507] is DENIED WITHOUT PREJUDICE.

    2. Plaintiff’s Motion in Limine [509] is GRANTED IN PART and DENIED IN PART. It
       is denied to the extent that evidence of a witness’ drug use may be admitted to the extent
       that it implicates a witness’ ability to perceive the events underlying his or her testimony.
       It is granted in all other respects.

    3. Plaintiff’s Motion in Limine [511] is GRANTED.

    4. Plaintiff’s Motion in Limine [513] is DENIED.

    SO ORDERED, this the 7th day of March, 2019.




                                              /s/ MICHAEL P. MILLS
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI




                                                10
 
